Order filed May 23, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00629-CV
                                  ____________

      HAVEN CHAPEL UNITED METHODIST CHURCH, Appellant

                                       V.

           WILLIAM MICHAEL LEEBRON II, ET AL., Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 62845-A

                                  ORDER

      The clerk’s record was filed September 14, 2015. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the order granting Brazoria County's no-
evidence motion for summary judgment signed March 30, 2015.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before May 31, 2016, containing the order granting Brazoria County's
no-evidence motion for summary judgment signed March 30, 2015.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM